DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in claim 22, after the word “claim”, delete --- 22 --- and insert *** 21*** to correct improper claim dependency; and 
in claim 22, add a *** . *** at the end of the sentence. 
Allowable Subject Matter
Claims 1-18 and 21-24 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method for determining a wind turbine component design as recited by independent claim 1, comprising the steps of: 
applying, at an interface of a modelled radiating component, a simulation of a vibrational source located within the wind turbine; 
using a transfer function to determine the transmission of vibrations from the interface with the vibrational source to the elements; and 
determining tonal noise radiated from the plurality of elements to an environment external to the wind turbine based upon the transmission of vibrations from the interface through the elements. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of determining tonal noise radiation of a wind turbine as recited by independent claim 21, comprising the steps of: 
applying, at an interface of a modelled radiating component, a simulation of a vibrational source located within the wind turbine; 
using a transfer function to determine the transmission of vibrations from the interface with the vibrational source to the elements; and 
determining tonal noise radiated from the plurality of elements to an environment external to the wind turbine based upon the transmission of vibrations from the interface through the elements. 
The prior art of record, taken alone or in combination, does not teach or suggest a computer readable medium containing a program as recited by independent claim 23, performing an operation comprising the steps of: 
applying, at an interface of a modelled radiating component, a simulation of a vibrational source located within the wind turbine; 
using a transfer function to determine the transmission of vibrations from the interface with the vibrational source to the elements; and 
determining tonal noise radiated from the plurality of elements to an environment external to the wind turbine based upon the transmission of vibrations from the interface through the elements. 
Dependent claims 2-18, 22, and 24 are considered allowable due to their respective dependence on allowed independent claims 1, 21, and 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        August 26, 2022